UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): February 19, 2013 CollabRx, Inc. (Exact Name of Registrant as Specified in Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-26824 (Commission File Number) 68-0370244 (I.R.S. Employer Identification No.) 44 Montgomery Street, Suite 800 San Francisco, CA 94104-4811 (Address of Principal Executive Offices) (415) 248-5350 (Registrant’s telephone number, including area code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition On February 12, 2013, CollabRx, Inc. (the “Company”) issued its third quarter fiscal year 2013 press release, a copy of which is furnished as Exhibit 99.1 to this Form 8-K and incorporated by reference herein. On February 12, 2013, the Company held a conference call announcing its financial results for the third quarter fiscal year 2013. The company prepared script of this conference call is furnished as Exhibit 99.2 to this Form 8-K and is incorporated by reference herein. Item 9.01 Financial Statements and Exhibits (c) Exhibits. Exhibit No.Description 99.1 Press Release dated February 12, 2013 99.2 CollabRx, Inc.’s prepared script of the third quarter fiscal year 2013 conference call held on February 12, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:February 19, 2013 COLLABRX, INC. By: /s/ Thomas R. Mika Name: Title: Thomas R. Mika President and Chief Executive Officer
